FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50660

               Plaintiff - Appellee,             D.C. No. 8:09-cr-00031-JVS

  v.
                                                 MEMORANDUM *
GLORIA ZACK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Gloria Zack appeals from the restitution order imposed following her guilty

plea conviction for wire fraud, in violation of 18 U.S.C. §§ 1343 and 1346. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Zack contends that her restitution order violated the Eighth Amendment

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prohibition against excessive fines because it was grossly disproportionate to the

crime committed. This argument lacks merit. See United States v. Dubose, 146

F.3d 1141, 1145 (9th Cir. 1998) (“Where the amount of restitution is geared

directly to the amount of the victim’s loss caused by the defendant’s illegal

activity, proportionality is already built into the order.”)

      Zack also contends that the government failed to provide facts to

substantiate the amount of restitution ordered. The record reflects that the district

utilized reliable evidence to resolve the dispute as to the proper amount of

restitution by a preponderance of the evidence. See 18 U.S.C. § 3664(e); see also

United States v. Waknine, 543 F.3d 546, 557 (9th Cir. 2008).

      Zack’s request for a remand for further hearing on the issue of restitution is

denied. See United States v. Rice, 38 F.3d 1536, 1546 (9th Cir. 1994).

      AFFIRMED.




                                            2                                   09-50660